Deutsche Bank - 2007 Leveraged Finance Conference October 3, 2007 Safe Harbor Statement Today’s presentation and discussion may contain forward-lookingstatements relating to our operations that are based on ourcurrent expectations, estimates and projections. Words such as"expects," "intends," "plans," "projects," "believes," "estimates,"and similar expressions are used to identify these forward-lookingstatements. These statements are not guarantees of futureperformance and involve risks, uncertainties and assumptions thatare difficult to predict. Forward-looking statements are basedupon assumptions as to future events that may not prove to beaccurate. Actual outcomes and results may differ materially fromwhat is expressed or forecasted in these forward-lookingstatements. As a result, these statements speak only as of thedate they were made and we undertake no obligation to publiclyupdate or revise any forward-looking statements, whether as aresult of new information, future events or otherwise. Our actualresults may differ from the forward-looking statements for manyreasons. 1 Company Overview Financial Overview Roy Chestnutt - CEO Michael Wilfley - CFO 2 Grande Overview n Telecom Services for residential, small business, enterprise, and wholesale customers in Texas Gross Margin by Business: nShared infrastructure across multiple services and markets n Proven business, scalable model n Success based capital expenditures drives growing cash flow u 2006 - Revenues of $189.9 million u 2006 - EBITDA of $31.1 million - 13% year over year growth u Q2 2007 EBITDA totaled $9.0 million, up 28% from Q2 2006 u Organic growth since early 2005 3 § Talented, motivated and diverse work force § Grass roots brand strength § Infrastructure has positioned us for enterprise growth §Broad and deep network - fully deployed 860 MHz broadband network § Current infrastructure positions us to grow up to 5x current footprint § Favorable Regulatory Environment § Positive demographics in high growth state - 2.5x national average Leveraging our infrastructure increases return on every dollar of investedcapital Corpus Christi San Antonio Austin/San Marcos Waco NW Metro Dallas Midland/Odessa Retail Markets Leveraging Core Infrastructure in Texas 4 Name Roy Chestnutt Mike Wilfley Scott Ferguson Chad Jones Jeff Brennan Kay Stroman Position Chief Executive Officer Chief Financial Officer Chief Operating Officer Chief Service Officer Sr. VP Business Services VP Human Resources Years Experience 26 29 24 19 28 21 Proven talent, coupled with a diverse board of directors, driving positiveEBITDA growth Re-tooled and Strong Management Team 5 Cable Telephone Internet n 80 analog channels n 300+ digital channels n Premium content; targeted Latin tier n HDTV and DVR n Pay-per-View n Interactive games and local source guide n Grande news and local info n 96,582 connections n Unlimited local calling n Tiered LD calling plans n Custom features n Multi-line plans for small business n 116,204 connections n Tiered product offering (384Kbps - 10.0Mbps) n Free e-mail n Hosted web pages n Up to 10Mbps dedicated access for business n Interactive gaming n 90,731 connections Grande averages over 2 connections per customer and 75% of customers take more than one product and 43% take all three n Competing primarily against Time Warner, AT&T, and to a lesser extent, Verizon Strong Triple-Play Bundled Product with 303,517 connections 6 Industry Leading Penetration Cable Penetration Data Penetration Phone Penetration 7 Focus on depth, not breadth, drives greater returns on capital Intense Presence in Texas Communities nHome town Texas brand vs. nationally focused incumbents u Grande markets by neighborhood nVisible local presence with sales force and field technicians n Strong community involvement by employees n Locally operated customer care u Austin and San Marcos n Build and operate advanced-fiber networks 8 Operating Environment n Identifying growth opportunities u Managing the base through organic growth and customer lifecycle management u Opportunistically eliminating SG&A - SG&A decreased by $2.5mm YTD ’06 to YTD ‘07 u Stabilizing historic wholesale and Dallas gross margin erosion n Investing in the Customer Lifecycle u Call Centers - providing tools, training, and proper staffing levels to grow customers and ARPU while reducing churn u Marketing - creating a new sales channel via the web and changing the promotion and pricing of our products u Workforce Management - decreasing the cost per truck roll n Portfolio of businesses allows us to “feed the hot hand” 9 n Customer lifecycle programs are positively impacting churn and bad debt expense u Continued lift in save rates driving churn success u Continued improvement in credit checking and deposit controls n Expanding customer ARPU and reducing churn grows customer lifetime revenue Churn Improvement Lifetime Revenue & ARPU Growth 18%Growth Impact of Customer Lifecycle Strategy 10 High Level Strategy n Defend - Dallas uLarge customer base served in exclusive communities; Compete against FiOS in 3% of overall Grande passings u Upgraded high speed data and pricing adjusted to market stemmed downward momentum u Large enterprise opportunity - we are already signing deals to serve new MTUs in 2008 n Attack - Midland/Odessa, Corpus, and Waco u Greater market presence affords strong sales and marketing campaign u Compete against SuddenLink and Cable One in Midland/Odessa u Fully integrated marketing campaign aligns Direct Mail with TV, radio, and Internet advertising u Local tactics include Midland Stadium, sports teams, and local event sponsorships n Guerilla - Austin and San Antonio u Face highest spend from competition of Time Warner and AT&T u Strong Community Relations programs in locally active neighborhoods u Fiber To The Home premium product offerings u Web-based selling 11 Delivering growth and strong execution across markets while selling in at2.5 RGUs per customer Customers Marketable Homes Passed RGUs Customer Growth RGU Growth 41% CustomerPenetration in Q2 ‘07 89% RGU Penetrationin Q2 ‘07 Continued Customer and RGU Growth 12 The right sales team is in place to deliver continued revenue growth Leveraging Existing Infrastructure Solid Revenue Growth ($s in millions) n Deep fiber network allows us to easily build laterals into office buildings and offer broad array of services: u GMAN Ethernet Services u Dedicated Internet Access (DIA) u Transparent LAN Service (TLS) u Enhanced Business Line (EBL) u Basic Line Features u Advanced Features u Additional Line(s) u Domain Web Hosting u Domain Email Hosting 19%Growth Early Stages of Growing Enterprise Business 13 Grande’s Long-Haul Network Broadband Transport andNetwork Services Opportunities n Broadband transport u Strategically positioned asset u Upgraded and added capacity in May ’07 - meeting high demand for capacity to Mexico and already seeing upside from investment n Telephone and data services sold to enterprises and communication providers u Switched services u Managed modem n Leveraging existing infrastructure and personnel n Generating incremental cash flow 14 Financial Overview 2006 investments materialize in early 2007 1) Excludes gain on sale of assets 2) Excludes capitalized interest First Half of 2007 Performance 16 Note: Excludes all revenue from MCI. ($ in millions) Gross Margin Growth Gross Margin Expansion Retail now represents 84% of Grande’s overall gross margin. Focus on Triple-Play Drives Core Business Growth 17 Capital Expenditures ($ in millions) RGUs Marketable Homes Passed * Grande sold 3,111 MDU doors in Dallas in 2006 representing 1,623 RGUs * RGU Growth Incremental Capital Drives RGU Growth 18 ($ in millions) EBITDA Liquidity and Credit Profile n $509 million invested equity • Over 20 institutional equity investors • 80% + participation in all follow-on rounds n $193 million of senior secured notes due 2011 n $33.3 million of LTM EBITDA n $18.5 million of 1H ‘07 EBITDA n 19% EBITDA Margin n Pro forma including $25 million senior secured notes raised on July 18, 2007 EBITDA Growth Strengthens Credit Profile 19 n Experienced executive team committed to growing the business u Significant director level and above headcount reductions in late 2006 u Organizational changes and re-alignment u Ongoing cost structure evaluation n Managing liquidity - ended Q2 2007 with pro forma cash of $58.4mm u Eliminated the $34 million purchase commitment u $56.4 million net proceeds from additional debt in March 2006 and July 2007 u $3.4 million of Asset Sales - Dallas MDUs generated $2.5 million and other sales of $0.9 million u $8.9 million of new capital leases u $2 million proceeds from Sales Tax Audit process n Stable Operating mode u Improvement in systems and communications u Reporting is predictive, forward-looking u Contingency and gap-closure plans executed as needed Positioned Grande for 2007 Growth 20 n Cost effectively market to existing passings n Increase connections per customer and grow customer ARPU through aggressive cross sell/up sell program n Decrease churn through comprehensive lifecycle management n Mitigate competitive pressures n Leverage current infrastructure via enterprise revenue growth n Scale business Critical Success Factors 21
